Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS: 
Claims 44, 53-54, 56, 62-64 have been rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 44, 54, 56 and 63 have been amended (see claim listing below).

2.	The amendment to the claims further clarifies the claimed subject matter.
Claims 44, 53-54, 56, 62-64 are rejoined with the elected product.  The restriction between the two is withdrawn.

Claim listing
44.	(Currently amended)	A method of inducing an antigen-specific immune response in a subject, the method comprising administering to the subject the immunogenic composition of claim 23 in an amount sufficient to induce an immune response and antigen-specific immunity.

54.	(Currently Amended)	A method of treating a subject having or at risk of developing a microbial infection or pathological condition comprising administering to the subject an effective amount of a composition of claim 23.

56.	(Currently Amended)	A method for making the composition of claim 23, the method comprising: (i) providing a first peptide fibril comprising self-assembling peptides conjugated to a first antigen; providing a second peptide fibril comprising self-assembling peptides conjugated to a second antigen; and mixing together the first and the second peptide fibrils; or ii) providing a first peptide fibril comprising self-assembling peptides conjugated to an antigen; providing a second peptide fibril comprising self-assembling peptides not conjugated to an antigen; and mixing together the first and the second peptide fibrils; or (iii) providing a first peptide fibril comprising self-assembling peptides conjugated to a first antigen; providing a second peptide fibril comprising self-assembling peptides conjugated to a second antigen; providing a third peptide fibril comprising self-assembling peptides not conjugated to an antigen; and mixing together the first, the second, and the third peptide fibrils; or (iv) providing a first mixture comprising a plurality of self-assembling peptides, each self-assembling peptide conjugated to a first antigen; providing a second mixture comprising a plurality of self-assembling peptides, each self-assembling peptide conjugated to a second antigen; and mixing together the first mixture and the second mixture to form peptide fibrils, each peptide fibril comprising the first and second antigen; or (v) providing a first mixture comprising a plurality of self-assembling peptides conjugated to an antigen; providing a second mixture comprising a plurality of self-assembling peptides not conjugated to an antigen; and
mixing together the first mixture and the second mixture to form peptide fibrils, each peptide fibril comprising a portion of the self-assembling peptides conjugated to an antigen and a portion of the self-assembling peptides not conjugated to an antigen; or (vi) providing a first mixture comprising a plurality of self-assembling peptides conjugated to a first antigen; providing a second mixture comprising a plurality of self-assembling peptides conjugated to a second antigen; providing a third mixture comprising a plurality of self-assembling peptides not conjugated to an antigen; and mixing together the first, the second, and the third mixtures to form peptide fibrils, each peptide fibril comprising the first antigen, the second antigen, and a portion of the self- assembling peptides not conjugated to an antigen.

63.	(Currently Amended)	 A method for making the composition of claim 23, the method comprising: providing a first mixture comprising a plurality of self-assembling peptides conjugated to one or more antigens; providing a second mixture comprising a plurality of self-assembling peptides not conjugated to an antigen; and mixing together the first mixture and the second mixture to form peptide fibrils, each peptide fibril comprising a portion of the self-assembling peptides conjugated to an antigen and a portion of the self-assembling peptides not conjugated to an antigen.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648